Citation Nr: 1700865	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-47 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to December 15, 2015, for left knee injury residuals with degenerative changes.  

2.  Entitlement to a disability rating greater than 30 percent as of February 1, 2016, for left knee disability, status post total knee arthroplasty (TKA).  

REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the U. S. Marine Corps from December 1977 to July 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently returned to the VA RO in Detroit, Michigan. 

In September 2013, he testified during a Board hearing before the undersigned.  A transcript is of record.  This case was then remanded by the Board in July 2014, and again in May 2016, for additional development.  

The Board notes that during the pendency of the appeal, the Veteran was granted entitlement to a temporary total rating for convalescence purposes for his left knee disability for the period from December 15, 2015 to January 31, 2016.  The Board has limited its consideration accordingly.

The issue of entitlement to a disability rating greater than 30 percent for left knee disability, status post TKA as of February 1, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to December 15, 2015, the Veteran's service-connected left knee disability was manifested by X-ray evidence of degenerative joint disease with painful motion, and noncompensable levels of limited flexion; the knee was not manifested by recurrent subluxation or lateral instability, ankylosis, dislocation of semilunar cartilage, additional symptoms as a result of the removal of semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, or scarring that is symptomatic.

CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 percent left knee injury residuals with degenerative changes were not met prior to December 15, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5257-5263 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter on January 23, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records, have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA examinations were provided in April 2009 and September 2014 assessing and reassessing the severity of the Veteran's service-connected left knee disability.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination reports adequately document the Veteran's symptoms as they relate to the rating criteria.  He has not alleged any prejudice caused by a deficiency in the examinations.  

The Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

However since the appeal period before the Board is prior to December 15, 2015, retroactive range of motion testing cannot be performed.  Moreover, December 15, 2015 marks the transformation of the prior left knee disorder into a different one, namely the postoperative residuals of a left total knee replacement.  Consequently, unlike the period since December 2015, it is no longer possible to determine the Veteran's range of motion in the manner now required by Correia.  In fact, an examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  The Board points out that the Court in Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Id. at *8 n.7.  In this case, those tests can simply not be conducted with respect to the period prior to December 2015.  

As already noted, the Veteran's left knee is now evaluated as postoperative residuals of a total left knee replacement.  Any findings now as to limitation of left knee motion bear no relevance to the state of the knee prior to the left knee replacement.  Consequently, the Board finds that for the period prior to December 2015, the Board may proceed with a decision, whereas with respect to the period from December 2015, further development is required.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.




Law and Analysis

The Veteran is seeking a disability rating greater than 10 percent for his service-connected left knee disability prior to December 15, 2015.  

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to December 15, 2015, the Veteran's left knee disability was evaluated as 10 percent disabling under DC 5299-5257, indicating knee impairment was rated by analogy to recurrent subluxation or lateral instability (5299 represents an unlisted condition being rated by analogy).  38 C.F.R. §§ 4.20, 4.71a, (2016).

Although the Veteran complains of left knee instability and giving way, there was no objective evidence of appreciable ligamentous laxity of the left knee in VA clinical records and VA examiners have consistently found he had good stability with no evidence of effusion.  Joint stability testing was within normal limits with no evidence of recurrent subluxation or dislocation.  Clinical findings show evidence of mild degenerative joint disease established by X-ray and painful motion.  See VA examination reports dated in April 2009 and September 2014 

Therefore, in the absence of any instability or subluxation and as the Veteran exhibited mild degenerative joint disease established by X-ray and painful motion, it appears that DCs 5003 and 5010, which address arthritis, are the more appropriate rating codes.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is completely dependent on the facts of a particular case); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Accordingly, the Veteran's claim will be evaluated under DCs 5003 and 5010.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis, which will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

In the absence of limitation of motion, a 10 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5260 where flexion is limited to 45 degrees, a 10 percent rating is assigned. When flexion is limited to 30 degrees, a 20 percent rating is assigned; and when flexion is limited to 15 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg is rated 10 percent disabling at 10 degrees, 20 percent disabling at 15 degrees, 30 percent disabling at 20 degrees, 40 percent disabling at 30 degrees, and 50 percent disabling at 45 degrees.  Id. 

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned for disability of the same joint under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-04.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Evidence relevant to the severity of the Veteran's service-connected left knee disability includes, in addition to his assertions of increased symptomatology, VA clinical records, and VA examination reports.

In connection with the Veteran's most recent claim for increase is an April 2009 VA examination report, which shows his Veteran's history of left knee disability was briefly summarized.  A summary of left knee symptoms included giving way, instability, pain, stiffness, weakness, incoordination, repeated effusion, swelling, and tenderness.  However he denied joint deformity, episdoes of dislocation or subluxation, and flare-ups of joint disease.  He also reported that he was able to stand more than 1 hour, but less than 3 and could walk more than 1/4 mile but less than 1.  Additionally, the Veteran reported that he wore a brace intermittently, but frequently.  The Veteran was employed full time as a postal service employee for more than 20 years and had lost no time from work during the last 12 months.  

Examination revealed the Veteran had an antalgic gait with no other evidence of abnormal weight bearing. There was some evidence of crepitation, but no findings of masses behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or bumps consistent with Osgood-Schlatter's disease.  Range of motion was 0 to 120 degrees with no objective evidence of pain or additional limitations following repetitive motion.  There well healed surgical sears in the pre patellar region and lateral aspects of the left knee.  X-rays showed evidence of degenerative changes and surgical changes of the left knee.  The examiner diagnosed degenerative disease of the left knee and noted that the disability did not cause any significant effects on the Veteran's usual occupation.  The examiner also noted that the Veteran's left knee disability would not impact his ability to perform chores, travel, feed himself, bathe, dress, toilet, or drive.  However, the left knee disability would otherwise have a mild impact on his ability to shop and participate in recreation, a moderate impact on his ability to exercise, and would prevent him from participating in sports.  

Subsequently dated VA outpatient treatment records between 2009 to 2013 show periodic treatment for left knee degenerative joint disease to include cortisone injections for worsening left knee pain, instability, and swelling.  MRI findings in November 2013 showed a probable oblique tear involving the posterior horn of the medial meniscus of the left knee and osteoarthritis.  The Veteran later underwent arthroscopic left knee surgery in April 2014 for meniscal repair. 

Also of record is September 2014 VA examination report.  The examiner interviewed the Veteran, reviewed the claims file and summarized the medical history and findings reflected therein, including his recent meniscal repair several months earlier.  He reported that his left knee remained symptomatic with pain which increased to 8/10 or worse with activity.  He also reported daily flare-ups, which he successfully treats with rest and pain medication. 

On examination range of motion revealed the Veteran had flexion to 120 degrees, with normal (0 degrees) extension.  The examiner noted that pain of the left knee started at 100 degrees of flexion with no additional limitation after repetitive motion testing.  The examiner noted that factors causing functional loss included less movement than normal and pain on movement of the left knee.  There was also tenderness or pain to palpation for along the joint line and/or soft tissue of the left knee.  Muscle strength testing was 5/5 and joint stability testing was normal, with no anterior, posterior, or medial-lateral instability in the left knee.  There was no history of recurrent patellar subluxation/dislocation.  The Veteran reported that he regularly used a knee brace and that he occasionally used a cane for assistance with ambulation.  The examiner diagnosed left knee arthritis and noted that it impacted the Veteran's ability to work as a mail carrier as his knee pain made it difficult to perform any activities involving walking or climbing.  

Review of the remainder of the claims file shows that very few treatment records pertaining to the Veteran's left knee disability have been associated with the claims file since the VA examination.  In October 2014, the Veteran was seen for left knee pain and swelling after twisting his knee while getting out of bed.  X-rays revealed stable postsurgical changes from previous ACL reconstruction, stable tricompartmental osteoarthritic changes, and small suprapatellar joint effusion.  There was no evidence for acute fracture or dislocation and no evidence for gross loosening of the orthopedic station hardware.  In general, while the Veteran continued to report chronic pain and related symptoms, there is no indication of a worsening in range of motion or functional impairment.

Based on the preceding evidence, the criteria for a rating greater than 10 percent for degenerative joint disease of the left knee disability are not met.  The worst recorded range of motion was during VA examination in 2014 (0 degrees extension to 100 degrees flexion).  Therefore, if strictly rated under range-of-motion diagnostic codes, the Veteran's left knee disability would be rated as noncompensable.  However, the presence of arthritis with painful limitation of motion supports a 10 percent rating under DCs 5003 and 5010.  See VAOPGCPREC 9-98.

There is also no credible evidence of pain on use or flare-ups that result in additional limitation of motion to the extent that the left knee would be more than 10 percent disabling under the limitation-of-motion codes.  The Veteran clearly exhibits some loss of flexion and has pain on motion.  However, the results from the VA examinations do not show limitation of flexion (to 30 degrees) or extension (to 10 degrees) sufficient to warrant an increase to 20 percent or a separate 10 percent or under DCs 5260 or 5261, respectively.  38 C.F.R. § 4.71a.  In fact, even with complaints of pain, the clinical record reflects an ability to flex his knee to at least 120 degrees, which leaves the degree of limitation of motion far short of what is required for even a compensable rating for limitation of flexion (i.e., 45 degrees) or a compensable rating for limitation of extension (i.e., 10 degrees) under these diagnostic codes.  Id.

Moreover, the Veteran has been able to take care of his activities of daily living and even with repetitive use there is no significant loss of motion.  Given that his complaints do not prevent him from achieving nearly full range of motion of the left knee they do not support a finding of additional functional loss for a higher rating.  In addition, his complaints of pain have been taken into consideration in the current 10 percent evaluation.  See 38 C.F.R. § 4.71, DCs 5260 5261; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has also considered whether a higher rating for the left knee may be assigned under the remaining diagnostic codes for impairment of the knee.  Ordinarily separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  As noted above, the Veteran's complaints of his left knee giving way arguably suggests some level of instability, however VA medical providers, repeatedly found no instability on physical examination.  Thus, the objective findings on examination of stable knee joints to be more probative than the Veteran's lay assertions of instability.  The Veteran is competent to describe the sensation of giving way, but not to provide a diagnosis of internal instability or subluxation, which can only be made with clinical testing performed by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, the evidence does not establish manifestations of left knee impairment to warrant a separate compensable disability rating under DC 5257.

The only other possibilities for a higher disability rating would be under DC 5256, for ankylosis; under DC 5258, for a dislocated semilunar cartilage; under DC 5259, for absence of the semilunar cartilage (i.e. meniscectomy); under DC 5262, for nonunion of the tibia and fibula; or under DC 5263 for genu recurvatum, none of which is present in this case.  38 C.F.R. § 4.71a.  The medical evidence does not show that any of these conditions have been demonstrated and shown to be a manifestation of the service-connected left knee disability. 

The Board has also considered whether the service-connected left knee claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected left knee disability.  The applicable diagnostic codes and regulations effectively contemplate all disabling effects from the left knee disability as shown by the evidence of record discussed above, including whether or not there was pain, limitation of function, limitation of motion or instability.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

A disability rating greater than 10 percent for left knee injury residuals with degenerative changes prior to December 15, 2015 is denied.


REMAND

The Veteran underwent a total left knee arthroplasty in December 2015.  Since February 1, 2016, his service-connected left knee disability is rated as 30 percent disabling under DC 5055 for knee replacement (prosthesis).  38 C.F.R. § 4.71a.  

As noted above, in May 2016, the Board remanded the case, in part, to afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected left knee disability following the TKA.  He was afforded a VA examination in June 2016 that was responsive to the remand directives; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  Specifically the Court held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint.  As such, lacking the required findings pursuant to Correia, the June 2016 examination report is inadequate.  

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the holding in Correia.  Therefore, on remand, he should be afforded another VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination.  The file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report. 

The examiner should indicate whether the  Veteran experiences chronic residuals of his left TKA, to include (but not limited to) any limitation of motion, severe painful motion, weakness, or instability.  In reporting the results of knee range of motion testing, the VA examiner should identify any objective evidence of pain in the knee.  The VA examiner should also test the range of motion of the knee in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the left and right knees.  If the examiner is unable to conduct any of the above mentioned testing or concludes that any of the above mentioned testing is not necessary in this case, he or she should clearly explain why this is so for each test that is not performed. 

The extent of any weakened movement, excess fatigability, and incoordination on use of the left knee should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

2.  After completion of the above action the Veteran's claim should be readjudiated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


